EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call interview with Applicant’s representative James H. Herkenhoff on February 9, 2022.

The specification of the application has been amended as follows: 

[0072] Methods for connecting the one or more panels 26 together or the inner and outer layers 28, 30 together can be by any means known to one of skill in the art, and include, but are not limited to, sewing, ultrasonic sealing, elastomeric bonding, heat bonding, etc. Furthermore, the at least one compression system 12 and parts thereof can employ  VELCRO® (a hook and loop fastener) for attachment within the garment 10.

[0075] A desired level of compression from the at least one compression system 12 can be achieved by, for example, selecting compression fabric that has desirable  LYCRA®,  ELASPAN®, elastane, etc., the selected percent weight of the elastomeric yarn, the degrees of stretch in the length and width, the elastomeric yarn Denier, and/or load. In certain embodiments, the one or more panels 26 have the following characteristics and/or properties: 8.50 oz/sq yard; 45% nylon; 55% spandex; Yarn 150/17 SD Nylon; Spandex Denier 140; Length stretch 85%; Width stretch 95%; and/or Load 15. Other suitable fibers or yarn include synthetic yarn or fibers formed, e.g., of polyester, nylon, or acrylic; natural yarn or fibers formed, e.g., of cotton or wool; and regenerate yarn or fibers, such as rayon. In certain embodiments, the gauge of the one or more panels 26 is 32.

[0077] In certain embodiments, the degree of stretch (i.e., the degree of stretchability) provided by the at least compression system 12 is greater than the degree of stretch provided by the upper and lower portions 14, 16. For example, in certain embodiments, the at least one panel 26 comprises 45% nylon and 55% spandex which provides a greater degree of stretch than upper and lower portions that each comprise 81% nylon and 19% spandex.

The claims of the application (see claims submitted February 1, 2022) have been amended as follows: 

Claims 7 and 18 are rejoined.

1.	(Currently Amended) A leotard configured to be worn by a user, comprising: 
an upper portion which is configured to be worn around at least a chest of the user; 
a lower portion which is configured to be worn over at least a crotch of the user; and 
a compression system disposed between and attaching the upper portion to the lower portion, wherein the compression system has a compression level greater than compression levels of the upper portion and the lower portion, and wherein the compression system comprises an inner layer and an outer layer, the inner layer and the outer layer comprising a plurality of inner panels and a plurality of outer panels, respectively, the plurality of inner panels and the plurality of outer panels comprising a 4-way stretch fabric, the 4-way stretch fabric having a first 2-way stretch direction and a second 2-way stretch direction perpendicular to the first 2-way stretch direction, the first 2-way stretch direction being a predominant 2-way stretch direction by having a higher degree of stretchability than the second 2-way stretch direction, wherein the predominant 2-way stretch direction of at least a first panel from the plurality of inner panels or the plurality of outer panels is different than the predominant 2-way stretch direction of at least a second panel from the plurality of inner panels or the plurality of outer panels so as to apply a level of compression.

9.	(Currently Amended) A leotard configured to be worn by a user, comprising: 

a lower portion which is configured to be worn over at least a crotch of the user and comprising spandex; and 
a compression system disposed between and attaching the upper portion to the lower portion, the compression system having a percentage of spandex by weight that is at least twice as great as a percentage of spandex by weight in each of the upper portion and the lower portion, and wherein the compression system comprises an inner layer and an outer layer, the inner layer and the outer layer comprising a plurality of inner panels and a plurality of outer panels, respectively, the plurality of inner panels and the plurality of outer panels comprising a 4-way stretch fabric, the 4-way stretch fabric having a first 2-way stretch direction and a second 2-way stretch direction perpendicular to the first 2-way stretch direction, the first 2-way stretch direction being a predominant 2-way stretch direction by having a higher degree of stretchability than the second 2-way stretch direction, wherein the predominant 2-way stretch direction of at least a first panel from the plurality of inner panels or the plurality of outer panels is different than the predominant 2-way stretch direction of at least a second panel from the plurality of inner panels or the plurality of outer panels so as to apply a level of compression.

14.	(Currently Amended) A garment configured to be worn about at least a torso and a crotch of a user, comprising: 

a lower portion which is configured to be worn over at least the crotch of the user; and 
a compression system disposed between the upper portion and the lower portion, the compression system configured to cover at least a portion of the torso and having a compression level of 10-20 mmHg, and wherein the compression system comprises an inner layer and an outer layer, the inner layer and the outer layer comprising a plurality of inner panels and a plurality of outer panels, respectively, the plurality of inner panels and the plurality of outer panels comprising a 4-way stretch fabric, the 4-way stretch fabric having a first 2-way stretch direction and a second 2-way stretch direction perpendicular to the first 2-way stretch direction, the first 2-way stretch direction being a predominant 2-way stretch direction by having a higher degree of stretchability than the second 2-way stretch direction, wherein the predominant 2-way stretch direction of at least a first panel from the plurality of inner panels or the plurality of outer panels is different than the predominant 2-way stretch direction of at least a second panel from the plurality of inner panels or the plurality of outer panels so as to apply a level of compression.

Claims 1-20 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Janks (WO 2015/139076) teaches a leotard having an upper portion, a lower portion, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732